Citation Nr: 0612038	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  01-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1967 to 
January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003 the Board remanded the issue for further 
development.  

The Board notes that although a December 2003 duty to assist 
letter included issues of entitlement to service connection 
for prostatitis and spondylosis, these issues were denied in 
a July 2003 Board decision and thus are no longer in 
appellate status.  


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the June 2001 VCAA letter have informed 
the appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the June 2001 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the June 2001 VCAA letter did not 
satisfy the VCAA requirement advising the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Nevertheless, the Board finds this to be 
a harmless error as notice of this was provided in the August 
2001 statement of the case.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

As explained above, the statement of the case provided the 
veteran with notice of the information necessary to 
substantiate a claim for service connection for PTSD.  In 
the June 2001 VCAA letter, the RO informed the appellant of 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   
      
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

Service medical records are negative for any PTSD.  A March 
1990 VA psychiatric evaluation did not provide a PTSD 
diagnosis.  Medical records from the 2000s showed the veteran 
had depressive symptoms, sleeping problems, nightmares, 
behavioral changes and depression.  A January 2001 Social 
Security Administration decision apparently found that that 
the medical evidence indicated that the veteran did have 
PTSD.  During the veteran's July 2001 VA PTSD examination the 
examiner opined that the veteran did not meet the diagnostic 
criteria for PTSD based on his history, record and current 
evaluation.  The examiner further stated that the veteran's 
lack of cooperation in providing details and information 
about his history and condition limited the capacity to 
properly diagnose his condition.  

In September 2002 the veteran underwent a psychiatric 
evaluation.  The examiner, Dr. Lourido, noted that he had 
been treating the veteran since September 1999 and indicated 
that the veteran had signs and symptoms compatible with PTSD.  
The examiner stated that the veteran had a depressed mood 
mostly every day, as shown by either subjective report in 
addition to the criteria of a full DSMIV RT and early onset 
of PTSD.  In presenting the veteran's history the examiner 
included the following:  psychological distress, recurrent 
and intrusive thoughts, avoidance of activities places and 
people arousing recollection of trauma, hypnogogic 
hallucinations, depressed mood, recurrent suicidal ideation, 
impairment in social and occupational functioning.  In 
evaluating the veteran's mental status the examiner noted 
that the veteran was depressed, his speech was very slow and 
scant, he had poor organization of thoughts, hallucinations, 
the veteran was oriented in person but not in place, his 
memory was affected.  The veteran avoided social interaction, 
his attention was poor.  The examiner opined that the veteran 
had PTSD due to combat exposure in service in Vietnam.  

The veteran was afforded another VA PTSD examination in July 
2005.  The veteran's claim folder was reviewed in conjunction 
with the examination.  The examiner noted that a psychiatric 
certificate from the Humacao Mental Center in November 2000 
stated that the veteran had psychiatric treatment from 
September 1999 to July 2000 and the diagnosis was major 
depression, recurrent with a GAF score of 55.  The examiner 
noted that Dr. Lourido, who conducted the September 2002 
psychiatric evaluation, provided a certificate in April 2001 
and established a diagnosis of major depression, recurrent 
severe.  In December 1999 the veteran apparently was 
evaluated by the Mental Hygiene Clinic and was given a 
diagnosis of major depression with psychotic features and 
opiate, cocaine, and alcohol dependence, in remission.  The 
examiner noted that the veteran was currently treated for 
anxiety and depression.  The veteran reported that after his 
divorce in 2000 he developed a depressive episode, which 
included loss of energy and inability to feel pleasure.  The 
veteran did not report nightmares about his time in Vietnam 
that interfered with his daily living activities.  The 
veteran did not indicate recurrent, intrusive, distressing 
thoughts about his service experiences interfering in his 
daily activities, he did not report avoidant behavior related 
to service or psychotic or cognitive symptoms.  

In presenting his in-service stressors, the veteran included 
his combat exposure.  The examiner noted that the veteran was 
not anxious, distressed or depressed when describing his 
experiences in Vietnam.  He did not report feelings of 
intense fear, helplessness or horror at the time when he 
experienced the events in Vietnam.  The mental status 
examination showed the veteran was appropriately dressed with 
adequate hygiene and was cooperative.  He was spontaneous and 
established eye contact with the examiner.  He was alert and 
in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  The veteran's thought 
process was coherent and logical.  There was no disorganized 
speech.  There was no evidence of delusions, hallucinations, 
phobias, obsessions, panic attacks and suicidal ideas.  The 
veteran's mood was depressed, his affect was constricted and 
appropriate.  He was oriented in person, place, and time.  
His memory was intact.  The veteran's judgement was good, 
insight was fair.  There was no evidence of inappropriate 
behavior, the veteran was able to maintain basic activities 
of daily living.  

The examiner opined that the veteran did not meet the DSM-IV 
criteria to establish a PTSD diagnosis.  The examiner 
explained that the veteran was not able to specify and 
describe in detail a severe and a horribly traumatic event or 
incident experienced in combat.  The situations he described 
were unpleasant, but not traumatic for him.  There was no 
evidence in the veteran's clinical picture of avoidance of 
stimuli associated with the trauma.  His memories of Vietnam 
were not intrusive, persistent, and distressing thoughts, 
interfering in his daily function.  The examiner asserted 
that because signs and symptoms of PTSD could not be 
identified, nor could a definite extreme traumatic stressor, 
a link could not be established between the stressors and the 
signs and symptoms of the veteran's mental disorder.  The 
diagnosis was major depressive disorder, recurrent, moderate.  

The examiner further explained that according to DSM-IV 
criteria, the essential features of PTSD are the development 
of characteristic symptoms following exposure to an extreme 
traumatic stressor.  The person's response to the event must 
have involved intense fear, helplessness or horror.  The 
characteristic symptoms resulting from exposure to extreme 
trauma include the following:  persistent re-experiencing of 
the traumatic event by recurrent and intrusive recollection 
of the event, persistence in avoiding stimuli associated with 
the trauma and numbness of general responsiveness, and 
persistent symptoms of increased arousal.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  The Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where, as here, the 
Board is presented with conflicting medical evidence, it is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In the instant case, the Board is presented with conflicting 
medical evidence.  While Dr. Lourido during the September 
2002 psychiatric evaluation described the veteran's PTSD 
symptoms, mentioned the DSMIV RT criteria and opined that the 
veteran had PTSD due to combat, the examiner during the July 
2005 VA examination found that the veteran did not have PTSD 
per the DSM-IV criteria.  The 2 examiners provided 
significantly different evaluations of the veteran's mental 
state, however the Board finds the VA examiner's opinion to 
be more probative as he thoroughly explained why the veteran 
did not meet the DSM-IV criteria required for a PTSD 
diagnosis.  See  38 C.F.R. § 4.125(a).  Specifically, the 
examiner explained that the DSM-IV criteria required that a 
person's response to an extreme traumatic stressor must have 
involved intense fear, helplessness or horror.  The examiner 
found that the veteran was not anxious, distressed or 
depressed when describing his experiences in Vietnam.  He did 
not report feelings of intense fear, helplessness or horror 
at the time when he experienced the events in Vietnam.  The 
examiner opined that the situations the veteran described 
were unpleasant for him but not traumatic.  Although the 
Social Security Administration determined that the veteran 
had PTSD, a March 1990 VA psychiatric evaluation did not 
provide a PTSD diagnosis and a different examiner during the 
July 2001 VA examination opined that the veteran did not meet 
the criteria for a PTSD diagnosis.  Furthermore, as pointed 
out earlier, Dr. Lourido himself in April 2001 did not 
indicate that the veteran had PTSD and instead provided a 
diagnosis of major depression, recurrent severe.  

The Board therefore attaches significant probative value to 
the July 2005 opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and more recent in 
time than the September 2002 VA examination.  Moreover, the 
July 2005 opinion is supported by other VA psychiatric 
examinations of record and hence outweighs the September 2002 
psychiatric evaluation.  

The Board notes that the veteran's personnel records showed 
that he had a combat infantry badge and participated in 
combat in Vietnam.  Regardless of whether the veteran has a 
combat related stressor, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, the veteran does 
not have a PTSD diagnosis and thus the first prong for 
service connection for PTSD is absent.  Therefore the Board 
is compelled to find that there is a preponderance of 
evidence against a finding that the veteran is entitled to 
service connection for PTSD.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


